DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations including “means for” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) with “means for” has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations:

 means for receiving, reading: conveyor, feeder and scanner elements (para. 82, 83, 95);
means for retrieving, reintroducing: conveyor elements (para. 96, 108).

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 11, the language “means for receiving a plurality of items to be sequenced, the intake system comprising a scanner” and “means for reading” (claim 11) is indefinite. That is, the claim elements of “a scanner” and “means for reading” appear to be the same element (see e.g., Specification, para. 82), thus the scope of the claim elements is unclear.  
Examiner requests clarification and recommends amending the claims with language that clearly sets forth the claimed invention and to carefully review the “means” elements in claim 11 to ensure that no overlapping “means” elements exist.  In the interim, and in the interests of compact prosecution, the claims have been interpreted as set forth below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McLaughlin et al. (“McLaughlin”)(US 2004/0159592).
McLaughlin (fig. 1-7) teaches a system for sorting items comprising
(re: claim 1) means for generating a sorting scheme for a distribution facility (para. 44, 56 teaching control system with software/hardware for implementing sorting process); 
means for receiving a plurality of items to be sequenced, the intake system comprising a scanner (fig. 1 and para. 43 teaching intake system including feeders 12a-12d and scanners 14a-14d);
 means for reading an intended delivery point on a plurality of items (Id. teaching scanning means);
 means for sorting each of the plurality of items into one of a plurality of containers based on the read intended delivery point for each of the plurality of items and based on the sorting scheme (fig. 1 near 18; para. 43-44 teaching that feeders and carriers and/or known robotics and mail handling system divert flats to containers after scanning); 
means for moving one of the plurality of containers into a storage area (fig. 1 tray conveyor 26; para. 21, 45);
 means for storing the location of the containers within the storage area (fig. 2-3, 5; para. 48-58 teaching control system that manages the contents and locations of each tray within the sorting system; see also fig. 1 showing multiple storage/tray locations near 22a and 22b within bin 22 and para. 45); and
 means for identifying one of the plurality of containers to process according to the generated sorting scheme (fig. 2, 5; para. 17, 24, 44-56 teaching that control system implements sorting plan by assigning trays based on delivery points—said delivery points associated with directions/stop groups/carrier/route—and manages re-induction of trays for second sorting pass in a specific sequence based on stop groups, wherein memory is regarded 
 means for querying the memory to determine the stored location within the storage area of the identified one of the plurality of containers (Id.);
 means for retrieving the identified one of the plurality of containers from determined stored location within the storage area (fig. 1 tray conveyor 26; para. 21, 45); and
 means for reintroducing the one of the plurality of containers into the intake system (Id.).

(re: claims 1-7 and certain elements of claim 10)  The claimed method steps are performed in the normal operation of the device cited above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin et al. (“McLaughlin”)(US 2004/0159592) in view of Bailey et al. (“Bailey”)(US 2011/0046775).
McLaughlin as set forth above teaches all that is claimed except for expressly teaching
(re: claim 8) wherein the plurality of containers each comprise a computer readable identifier;
(re: claim 9)  wherein sorting each of the plurality of items into one of a plurality of containers comprises associating, the computer readable code on each of the plurality of containers with the contents of the container.

Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications are predictable variations that would be within this skill level.   Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the invention of McLaughlin for the reasons set forth above.

Conclusion
Any references not explicitly discussed above but made of record are regarded as helpful in establishing the state of the prior art and are thus considered relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
February 9, 2022